 1   Allison N. Melton (CO Bar No. 45088)
     Center for Biological Diversity
 2   P.O. Box 3024
     Crested Butte, CO 81224
 3   (970) 309-2008
     amelton@biologicaldiversity.org
 4   (admitted pro hac vice)
     Counsel for Plaintiff
 5
 6
                                 UNITED STATES DISTRICT COURT
 7                                    DISTRICT OF NEVADA
 8
     CENTER FOR BIOLOGICAL DIVERSITY,                       Case No.: 2:19-cv-01915-GMN-EJY
 9
                            Plaintiff,
10                                                          STIPULATED AGREEMENT AND
                                                            THIRD EXTENSION OF DEADLINES
     vs.
11                                                          [ECF NO. 25] TO FACILITATE
     UNITED STATES BUREAU OF LAND                           SETTLEMENT DISCUSSIONS
12   MANAGEMENT,
13                          Defendant,

14   and
15   IONEER USA CORPORATION,
16                         Defendant-Intervenor.
17
18          Plaintiff Center for Biological Diversity (“the Center”), Federal Defendant United States
19   Bureau of Land Management (“BLM”), and Defendant-Intervenor Ioneer USA Corporation
20
     (“Ioneer”) (collectively the “Parties”) agree and stipulate as follows:
21
            WHEREAS, the Parties previously submitted a Stipulated Agreement and Briefing
22
     Schedule for Motion for Preliminary Injunction and [Proposed] Order [ECF No. 9]
23
            WHEREAS, the Parties previously agreed to extensions of the previous deadlines [ECF
24
     Nos. 18, 24].
25
            WHEREAS, the Court approved the Parties’ stipulation to extend the briefing deadline
26
     to facilitate settlement discussions [ECF No. 25].
27
28

                                                      1
 1          WHEREAS, the Parties have engaged in earnest settlement discussion but require
 2   additional time to reach a final settlement, the Parties seek a third extension of the briefing
 3   deadline [ECF No. 25], to facilitate settlement discussions that would serve the interests of
 4   preserving judicial and the parties’ resources.
 5          WHEREAS, the Parties also seek an extension of answer deadlines to facilitate
 6
     settlement discussions that would serve the interests of preserving judicial and the parties’
 7
     resources.
 8
            THEREFORE, the Parties agree and stipulate:
 9
            1.      If the Parties are unable to reach a settlement, the Center will file its reply to
10
     BLM’s and Ioneer’s responses to the Center’s motion for a preliminary injunction on or before
11
     January 3, 2020.
12
            2.      If the Parties are unable to reach a settlement, the BLM and Ioneer will file their
13
     answers to the Center’s complaint on or before February 14, 2020.
14
            3.      The Parties respectfully request that the Court set an argument date on the
15
16   Center’s motion for a preliminary injunction as early thereafter as possible.

17
18   DATED this 20th day of December, 2019.

19
       /s/E. Leif Reid                                       /s/Michelle-Ann C. Williams
20    E. LEIF REID                                           JEAN E. WILLIAMS
      Nevada Bar No. 5750                                    Deputy Assistant Attorney General
21    JOSH M. REID                                           MICHELLE-ANN C. WILLIAMS
      Nevada Bar No. 7497                                    Trial Attorney (MD Bar)
22    LEWIS ROCA ROTHGERBER CHRISTIE LLP                     U.S. Department of Justice
      3993 Howard Hughes Pkwy, Suite 600                     Environment & Natural Resources
23    Las Vegas, Nevada 89169                                Division
                                                             Natural Resources Section
24                                                           Ben Franklin Station, P.O. Box 7611
      SVEND A. BRANDT-ERICHSEN
      Admitted Pro Hac Vice                                  Washington, D.C. 20044-7611
25
      NOSSAMAN LLP
26    719 Second Avenue, Suite 1200                          Counsel for Federal Defendants
      Seattle, WA 98104
27
      Counsel for Intervenor
28    Ioneer USA Corporation

                                                       2
 1
     /s/Allison N. Melton
 2   Allison N. Melton (CO Bar No. 45088)
     Center for Biological Diversity
 3   P.O. Box 3024
     Crested Butte, CO 81224
 4   (970) 309-2008
     amelton@biologicaldiversity.org
 5   (admitted pro hac vice)
 6   Counsel for Plaintiff

 7                  IT IS SO ORDERED.

 8                  Dated this ____
                                23 day of December, 2019.

 9
10                  ______________________________
                    Gloria M. Navarro, District Judge
11                  UNITED STATES DISTRICT COURT
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                               3
